UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8063


CHAUNCEY A. WILLIAMS,

                Plaintiff – Appellant,

          v.

L. W. HUFFMAN, Regional Director (D.A.); BRAXTON, Warden;
T. A. SPANGLER, Correctional Officer,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00222-sgw-mfu)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Chauncey   A.   Williams       appeals   the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).    We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.     Williams v. Huffman, No. 7:09-cv-

00222-sgw-mfu (W.D. Va. Oct. 16, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2